DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. 
Applicant first argues that Cloonan fails to disclose selecting a QAM channel from a bank of QAM channels as claimed, asserting that Cloonan only makes references to DOCSIS capabilities and out of band signaling. In response, Cloonan states “DOCSIS may use quadrature amplitude modulation (QAM) signaling in the downstream and upstream directions to communicate IP packets between a head-end and gateway.” [paragraph 0009]. Cloonan further states “…the normal quadrature amplitude (QAM) channels that deliver compressed and encoded video content to set top boxes.” [paragraph 0011]. It is clear that Cloonan explicitly teaches relying on QAM channels to send content from the gateway device to the set top boxes. Regarding the active selection of channels, see also paragraph 0018 of Cloonan, which states “…gateway 108 performs functions that allow home network 104 to operate using different frequency splits from HFC network 102.” An example of said frequency split is provided in paragraph 0020, which states “As shown at 118, the upstream frequency band is allocated between 5-204 MHz and the downstream frequency band is from 250-1700 MHz. It will be understood that the frequencies may differ slightly. As shown at 120, the in-home network frequency split has an upstream frequency band of 5-42 MHz and the downstream frequency band may be from 80-1700 MHz.” The gateway device of Cloonan, using a different frequency split than the broadcast network, does not simply pass through QAM channels for delivery to legacy set top boxes, but instead actively allocates QAM channels within its own frequency split for content delivery.
Second, applicant argues that Cloonan fails to disclose joining an IP multicast as claimed, stating that Cloonan nowhere uses the term “multicast”. In response, this limitation is addressed in the necessitated new grounds of rejection to clarify that joining an IP multicast was obvious in view of the prior art of record (Wheelock also teaches joining an IP multicast, paragraph 0024).
Third, applicant argues that substitution of claimed “program N” with ‘desired content’ as taught in the prior art is improper. Examiner respectfully disagrees, as “program N” can refer to any individual content item, and a ‘desired content’ can analogously refer to any individual content item. The distinction was made because a QAM channel does not necessarily carry an MPEG program with a unique MPEG program number (program N), which requires modification of Cloonan in view of Wheelock.
Lastly, applicant argues that Cloonand and Wheelock fail to disclose the claimed transmission of the target frequency to the set top boxes. This is an amended limitation which necessitates the new grounds of rejection found herein.
The official notice taken that STBs can designate preferred frequencies, xPON was a known improvement to optical networks, and receiving content from a wide area network via wireless or wired Ethernet LAN interface was not traversed by the applicant, and is taken as an admission of the facts herein, see MPEP 2144.03(C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cloonan et al. (2016/0295251, of record) [Cloonan] in view of Wheelock (2007/0081537, provided by applicant) and Phillips et al. (2016/0286247) [Phillips].
Regarding claim 1, Cloonan discloses an electronic device for delivering content to legacy MPEG quadrature amplitude modulation (QAM) set-top boxes (STBs), the electronic device (paragraphs 0011 and 0021) comprising:
a memory storing instructions; and a processor configured to execute the instructions (fig. 1 gateway 108) to:
identify a QAM channel from a bank of QAM modulator channels of the electronic device that has spare capacity to transmit a QAM program stream (gateway device utilizes QAM signaling for communicating with legacy STBs, paragraphs 0009-0011), and set up QAM modulation to send the stream on a target frequency corresponding to the identified QAM channel (paragraph 0019);
transmit the QAM program stream to the STBs on the target frequency corresponding to the identified QAM channel (paragraph 0019).
Cloonan fails to explicitly disclose the program stream comprises an MPEG program stream for program N which further comprises a unique MPEG program number corresponding to the program N; join an IP multicast from a broadband network that includes the program N, and transmitting the target frequencies to the STBs, wherein transmitting the target frequency notifies the STBs of the target frequency to which the STB is to be tuned.
In an analogous art, Wheelock teaches receiving MPEG program content streams in an IP multicast at an edge server (paragraph 0024), mapping a specific program number to a legacy QAM channel for deliver (paragraph 0025), and informing legacy STBs of the target frequency to deliver the content (paragraph 0028), providing the benefit of delivering actual program content using legacy equipment that has no yet been upgraded (paragraph 0007).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Cloonan to include in the stream an MPEG program stream for a program N and transmitting target frequencies to the STBs, as suggested by Wheelock. This provides the benefit of delivering actual program content using legacy equipment that has not yet been upgraded (in addition to the OOB data as taught by Cloonan).
Cloonan and Wheelock fail to disclose transmitting the target frequency notifies the STBs of the target frequency to which the STB is to be tuned.
In an analogous art, Phillips teaches assigning target frequencies to QAM channels and notifying STBs ahead of time of said target frequencies to which the STB is to be tuned, providing the benefit of obviating the need for multiple STBs to each request the same channel allocation information when needed (paragraph 0071).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Cloonan and Wheelock to include transmitting the target frequency notifies the STBs of the target frequency to which the STB is to be tuned, as suggested by Phillips, for the benefit of obviating the need for multiple STBs to each request the same channel allocation information when needed.

Regarding claim 2, Cloonan, Wheelock, and Phillips disclose the electronic device of claim 1, wherein the processor is further configured to execute the instructions to: receive a request from one of the STBs to deliver the MPEG/QAM program stream for the program N on a frequency (Wheelock paragraph 0020), wherein the target frequency sent by the electronic device corresponds to a same QAM channel as the frequency requested by the one of the STBs in a condition that the frequency has enough spare capacity to transmit the MPEG/QAM program stream (Wheelock paragraph 0019).
Cloonan, Wheelock, and Phillips fail to disclose the frequency is a preferred frequency of the STB.
Examiner takes official notice that it was notoriously well known in the art at the time of effective filing for STBs to designate preferred frequencies and share this information with content provision equipment.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Cloonan, Wheelock, and Phillips to include the frequency is a preferred frequency of the STB.

Regarding claim 3, Cloonan, Wheelock, and Phillips disclose the electronic device of claim 1, wherein the processor is further configured to execute the instructions to: receive a request from one of the STBs to deliver the MPEG/QAM program stream for the program N on a frequency, wherein the target frequency sent by the electronic device corresponds to an available QAM channel that is different from the frequency requested by the one of the STBs in a condition that the frequency does not have enough spare capacity to transmit the MPEG/QAM program stream (assignment based on availability, Wheelock paragraphs 0027-0028).
Cloonan, Wheelock, and Phillips fail to disclose the frequency is a preferred frequency of the STB.
Examiner takes official notice that it was notoriously well known in the art at the time of effective filing for STBs to designate preferred frequencies and share this information with content provision equipment.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Cloonan, Wheelock, and Phillips to include the frequency is a preferred frequency of the STB.

Regarding claim 4, Cloonan, Wheelock, and Phillips disclose the electronic device of claim 1, wherein the electronic device is remotely controlled or configured locally to: deliver a defined set of "always on" channels to the STBs over an RF f-connector for an in-home QAM/RF network, without requiring a request from the STBs (Cloonan, legacy frequencies, paragraph 0019); and transmit an update for the defined set of "always on" channels to the STBs via a wired/wireless local area network (LAN) interface in response to a change in an MPEG/QAM channel lineup (Wheelock, SA tables and messages, paragraph 0025).

Regarding claim 5, Cloonan, Wheelock, and Phillips disclose the electronic device of claim 1, wherein the electronic device is a DOCSIS gateway device, the broadband network is an HFC network (Cloonan paragraph 0015), and the electronic device further comprises:
a first RF f-connector for the HFC network, wherein the electronic device communicates with a cable modem termination system (CMTS) over the HFC network via the first RF f- connector to receive MPEG/IP single program transport streams (SPTSs) or a multi program transport stream (MPTS) from the IP multicast (Cloonan fig. 2 gateway 108 receiving input from an HFC network via a coaxial cable and outputting to a home network via a coaxial cable);
a multiplexer configured to multiplex the received MPEG/IP STPSs into a final MPTS directed to one or more QAM channels (Cloonan fig. 2 multiplexer 216);
a QAM modulator configured to modulate and upconvert the received MPTS or the final MPTS on the one or more QAM channels (Cloonan, conversion of legacy channels, paragraph 0020); and 
a second RF f-connector for an in-home QAM/RF network, wherein electronic device is configured to transmit the one or more QAM channels output from the QAM modulator to the STBs over the in-home QAM/RF network via the second RF f-connector (Cloonan fig. 2, output of diplex filter 218).

Regarding claim 6, , Cloonan, Wheelock, and Phillips disclose the electronic device of claim 1, wherein the electronic device is an PON gateway device, and the broadband network is an PON, and the electronic device further comprises: a fiber optic link for the PON, wherein the electronic device communicates with an optical line terminal (OLT) over the PON via the fiber optic link to receive MPEG/IP single program transport streams (SPTSs) or multi program transport streams (MPTSs) from the IP multicast (Cloonan paragraph 0015);
a multiplexer configured to multiplex the received MPEG/IP STPSs into a final MPTS directed to one or more QAM channels (Cloonan fig. 2 multiplexer 216);
a QAM modulator configured to modulate and upconvert the received MPTS or the final MPTS on the one or more QAM channels (Cloonan, conversion of legacy channels, paragraph 0020); and
an RF f-connector for an in-home QAM/RF network, wherein the electronic device is configured to transmit the one or more QAM channels output from the QAM modulator to the STBs over the in-home QAM/RF network via the RF f-connector (Cloonan fig. 2, output of diplex filter 218).
Cloonan, Wheelock, and Phillips fail to disclose the PON is xPON.
Examiner takes official notice that the use of xPON for optical transmission was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to include xPON, a known improvement for optical transmission systems.

Regarding claim 7, Cloonan, Wheelock, and Phillips disclose the electronic device of claim 1, wherein the electronic device is a standalone (non-DOCSIS) electronic device, the broadband network is an HFC network (Cloonan paragraph 0015), and the electronic device further comprises:
a multiplexer configured to multiplex the received MPEG/IP SPTSs into a final MPTS directed to one or more QAM channels (Cloonan, fig. 2 multiplexer 216);
a QAM modulator configured to modulate and upconvert the received MPTS or the final MPTS on the one or more QAM channels (Cloonan, conversion of legacy channels, paragraph 0020); and
an RF f-connector for an in-home QAM/RF network, wherein the electronic device is configured to transmit the one or more QAM channels output from the QAM modulator to the STBs over the in-home QAM/RF network via the RF f-connector (Cloonan fig. 2, output of diplex filter).
Cloonan, Wheelock, and Phillips fail to disclose a wired/wireless local area network (LAN) interface including one or more Ethernet ports, one or more Wi-Fi radios, or combinations thereof, wherein the electronic device communicates with a DOCSIS gateway device, which communicates with a cable modem termination system (CMTS) via the HFC network, over the LAN via the wired/wireless LAN interface to receive MPEG/IP single program transport streams (SPTSs) or a multi-program transport stream (MPTS) from the IP multicast.
Examiner takes official notice that receiving content from a wide area network via wireless or wired Ethernet LAN interface was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time to a person of ordinary skill in the art to modify the device of Cloonan, Wheelock, and Phillips to include a wired/wireless local area network (LAN) interface including one or more Ethernet ports, one or more Wi-Fi radios, or combinations thereof, wherein the electronic device communicates with a DOCSIS gateway device, which communicates with a cable modem termination system (CMTS) via the HFC network, over the LAN via the wired/wireless LAN interface to receive MPEG/IP single program transport streams (SPTSs) or a multi-program transport stream (MPTS) from the IP multicast, for the benefit of content accessibility through a greater variety of networking options (such as the extra mobility afforded by wireless accessibility).

Regarding claim 8, Cloonan, Wheelock, and Phillips disclose the electronic device of claim 1, wherein the electronic device is a standalone (non-xPON) electronic device, and the broadband communication network is a PON (Cloonan paragraph 0015), and the electronic device further comprises:
a multiplexer configured to multiplex the received MPEG/IP SPTSs into a final MPTS directed to one or more QAM channels (Cloonan fig. 2 multiplexer 216); 
a QAM modulator configured to modulate and upconvert the received MPTS or the final MPTS on the one or more QAM channels (Cloonan, conversion of legacy channels, paragraph 0020); and 
an RF f-connector for an in-home QAM/RF network, wherein electronic device is configured to transmit the one or more QAM channels output from the QAM modulator to the STBs over the in-home QAM/RF network via the RF f-connector (Cloonan fig. 2, output of diplex filter 218).
Cloonan, Wheelock, and Phillips fail to disclose a wired/wireless local area network (LAN) interface including one or more Ethernet ports, one or more Wi-Fi radios, or combinations thereof, wherein the electronic device communicates with an optical network terminal (ONT), which communicates with an optical line terminal (OLT) via the xPON, over the LAN via the wired/wireless LAN interface to receive MPEG/IP single program transport streams (SPTSs) or a multi program transport stream (MPTS) from the IP multicast.
Examiner takes official notice that the use of xPON for optical transmission and receiving content from a wide area network via wireless or wired Ethernet LAN interface was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Cloonan and Wheelock to include the PON is an xPON and a wired/wireless local area network (LAN) interface including one or more Ethernet ports, one or more Wi-Fi radios, or combinations thereof, wherein the electronic device communicates with an optical network terminal (ONT), which communicates with an optical line terminal (OLT) via the xPON, over the LAN via the wired/wireless LAN interface to receive MPEG/IP single program transport streams (SPTSs) or a multi program transport stream (MPTS) from the IP multicast for the benefit of an improved optical transmission system and content accessibility through a greater variety of networking options (such as the extra mobility afforded by wireless accessibility).

Regarding claims 9-16, said claims are a corresponding method to the device of claims 18, and are analogously rejected in view of Cloonan, Wheelock, and Phillips as disclosed above.

Regarding claims 17-24, said claims are a corresponding non-transitory computer readable medium to the device of claims 18, and are analogously rejected in view of Cloonan, Wheelock, and Phillips as disclosed above.

Regarding claims 25-28. Claim 25 directly corresponds to claim 1. Claim 26 directly corresponds to claim 4. Every limitation of claim 27 is recited in claim 5. Every limitation of claim 28 is also recited in claim 5. The only claimed difference is the use of DVB or ATSC instead of QAM.
Examiner takes official notice that the use of DVB or ATSC instead of QAM as a modulation type for transmission of video content was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Cloonan, Wheelock, and Phillips to utilize DVB or ATSC instead of QAM as a modulation type for transmission of video content, as each is one of the finite number of solutions available at the time of effective filing for modulation video content for transmission, whose implementation provide the predictable result of properly utilizing existing legacy equipment using industry standard demodulation hardware/software.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Wang et al. (2017/0251242 for additional teachings regarding joining IP multicasts, paragraph 0053).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421